The opinion of the court was delivered by
Peck, J.
There is no question but that the plaintiffs in rendering the services for which they claim to recover gave the credit in fact to the three partners, Hobart, Howard and Chamberlin. As to the first three items in the plaintiffs’ account, no question is made but that the plaintiffs had a right to charge to all the three being then partners, and the services being rendered in relation to the business of that copartnership.
As to the subsequent charges for professional services by the plaintiffs as attorneys, the question is whether upon the facts found by the auditor, the plaintiffs had a right to charge Chamberlin jointly with the other two members of the firm. It appears that these services of the plaintiffs all accrued in cases in which the cause of action accrued to the three while partners. It further appears that on the 5th of January, 1857, the firm then doing business as partners, retained the plaintiffs as attorneys generally in all their business, the two suits in which the plaintiffs’ charges mainly accrued being particularly specified. One of these suits, it. is conceded, had already been commenced against one Hoffman, and the other the plaintiffs commenced in favor of Hobart, Howard and Chamberlin against Lawrence and Chandler the 11th of May, following. The ground upon which the defendants’ counsel resists a recovery against Chamberlin, is that in March, 1857, Chamberlin sold out all his interest in the copartnership property, assets and business, to the other two partners, and retired from the firm. It is in*246sisted that the plaintiffs had such notice of this change that they had no right to charge Chamberlin for services afterwards rendered. If they had such notice, or notice of such facts as would be equivalent to notice of the facts, this objection must prevail. It appears from the report that Chamberlin sold out his interest in the firm, March 3d, 1857, and the plaintiffs commenced the suit, Hobart, Howard & Chamberlin against Lawrence and Chandler, May 11th, 1857, in the prosecution of which, and in the subsequent prosecution of the suit against Hoffman already mentioned, the most of the plaintiffs’ account accrued.
On the subject of notice of the dissolution of the copartnership, the report states that there was no evidence that the plaintiffs had any notice of the withdrawal of Chamberlin from the firm, or of any of the details relating thereto, except it appears that the plaintiffs on the 11th day of May, 1857, made the writ against Lawrence and Chandler, and described Chamberlin in the writ, as late*partner of the firm of Hobart, Howard and Chamberlin. This statement in that writ is sufficient proof that the plaintiffs in this suit knew at that time that Chamberlin had ceased to be a member of the firm. But a member of a copartnership by simply retiring from the firm, does not thereby necessarily cease to be interested in the assets of the firm. His interest in the property and demands, acquired or accrued while he was a member, still remains as before. Therefore notice to these plaintiffs of the withdrawal of Chamberlin from the firm, was not notice to them that he had transferred his interest in the assets and prior business of the copartnership, or that he had ceased to be interested therein; and the plaintiffs were not bound so to regard it. The presumption would be the other way. As the report negatives any notice to the plaintiffs of the terms on which Chamberlin retired from the firm, they were justified in prosecuting these suits and rendering the services, on the credit of all the members of the old firm, in virtue of their original retainer, and at the instance of the remaining members of the firm. Had the causes of action in these suits prosecuted by the plaintiffs, accrued after they had notice that Chamberlin had withdrawn, the result would be *247different. This view of the case renders the question as to the application of payments unimportant.
The judgment is reversed, and as it appears that the plaintiffs’ writ was not served on Hobart, he being out of the state, and that Howard is dead, the plaintiffs are entitled to judgment against Chamberlin alone for the balance found due by the auditor.
Judgment reversed and- judgment for the plaintiff for the amount found due by the auditor.